United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2345
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Bernard Jackson

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: April 12, 2021
                              Filed: June 25, 2021
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      A jury convicted Bernard Jackson of one count of strangulation in violation
of 18 U.S.C. §§ 113(a)(8) and 1153 and one count of domestic assault by a habitual
offender in violation of 18 U.S.C. § 117(a). The district court1 sentenced him to 96

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska, now deceased.
months in prison. He appeals his convictions and sentence. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

                                          I.

       Jackson maintains the evidence was insufficient to convict him of
strangulation and domestic assault of his ex-wife L.C. This court reviews the
sufficiency of the evidence de novo, viewing the evidence most favorably to the
verdict. United States v. Hill, 410 F.3d 468, 471 (8th Cir. 2005). “[T]he relevant
question is whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

       To prove strangulation, the government had to prove that: (1) Jackson
assaulted L.C. by strangling or attempting to strangle her; (2) L.C. and Jackson were
spouses, intimate partners, or dating partners; (3) the assault occurred in “Indian
country;” and (4) Jackson is an Indian. See 18 U.S.C. § 113(a)(8); 18 U.S.C. § 1153.
Jackson stipulated to elements 3 and 4. An intimate partner means “a spouse or
former spouse of the abuser,” “a person who shares a child in common with the
abuser,” or “a person who is or has been in a social relationship of a romantic or
intimate nature with the abuser.” 18 U.S.C. § 2266(7). “Strangling” means
“intentionally, knowingly, or recklessly impeding the normal breathing or
circulation of the blood of a person by applying pressure to the throat or neck,
regardless of whether that conduct results in any visible injury or whether there is
any intent to kill or protractedly injure the victim.” 18 U.S.C. § 113(b)(4).

      To prove domestic assault by a habitual offender, the government had to prove
that: (1) Jackson assaulted L.C.; (2) L.C. and Jackson were current or former
spouses, had a “child in common,” or were “similarly situated” to spouses; (3)
Jackson has at least two prior convictions for conduct that would be considered
assault against a spouse or intimate partner; and (4) the assault occurred in “Indian
country.” See 18 U.S.C. § 117(a). Jackson stipulated to elements 3 and 4. Assault
                                         -2-
is defined as “any intentional and voluntary attempt or threat to injure another
person, combined with the apparent present ability to do so, which is sufficient to
put the other person in fear of immediate bodily harm or any intentional and
voluntary harmful and offensive touching of another person without justification or
excuse.” Eighth Circuit Model Jury Instructions (Criminal) §§ 6.18.113(5),
6.18.113(8) (2018).

      At trial, L.C. testified that she was married to Jackson for 16 years before
divorcing in 2016. After their divorce, they had an intimate relationship that was
“[o]n and off,” and they sometimes lived together. They have four minor children.
At the time of the assault, L.C. and the children lived in Jackson’s home on the
Omaha Nation Tribal Reservation. On October 30, 2019, L.C. and Jackson were
watching tv together in an upstairs bedroom. Jackson became angry that L.C. was
“pushing him away.” He pulled her off the bed and dragged her on the ground by
her arm. He squeezed her neck with both hands and picked her up. She felt like she
could not breathe. He then repeatedly punched her in the face, mouth, and back of
her head and threatened to rape her. This testimony was sufficient to prove the
elements of strangulation and assault.

      Jackson challenges L.C.’s credibility, arguing that no reasonable jury could
have believed her given the lack of physical evidence. But “the jury has sole
responsibility for resolving conflicts or contradictions in testimony” and this court
“must resolve credibility issues in favor of the verdict.” United States v. Spears, 454
F.3d 830, 832 (8th Cir. 2006). See United States v. Ferguson, 531 Fed. Appx. 773,
776 (8th Cir. 2013) (rejecting insufficiency argument based on inconsistencies in the
victim’s testimony and behavior after assault). Defense counsel had the opportunity
to challenge L.C.’s credibility at trial and emphasize any inconsistencies. Id. The
jury found her credible, and her testimony alone was sufficient to convict. See
United States v. Gabe, 237 F.3d 954, 961 (8th Cir. 2001) (“[A] victim’s testimony
alone is sufficient to persuade a reasonable jury of the defendant’s guilt beyond a
reasonable doubt.”).


                                         -3-
                                        II.

       Jackson asserts his within-guidelines sentence is substantively unreasonable.
This court reviews for abuse of discretion. United States v. Borromeo, 657 F.3d 754,
756 (8th Cir. 2011). “The district court has wide latitude to weigh the § 3553(a)
factors in each case and assign some factors greater weight than others in
determining an appropriate sentence.” Id. at 757. The district court considered the
18 U.S.C. § 3553(a) factors. Among them were Jackson’s lengthy criminal history
including drug offenses, assaultive behavior (including four prior convictions for
assault of the same victim), and tampering with records. The district court did not
abuse its discretion.

                                   *******

   The judgment is affirmed.
                      ______________________________




                                        -4-